     Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 1 of 15 PageID: 621




Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 STEVEN E. SADOWSKI,

               Plaintiff,
                                                      Civil No.: 18-13672 (ES)
               v.
                                                             OPINION
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.

Katharine S. Hayden, U.S.D.J.

I.      Introduction

        Before the Court is plaintiff Steven E. Sadowski’s appeal of the decision of the

Commissioner of Social Security denying his application for disability insurance benefits

(“DIB”) under Title XVIII of the Social Security Act (the “Act”), 42 U.S.C. § 1381, et

seq. (See D.E. No. 1.) The Court has subject-matter jurisdiction under 42 U.S.C. §§

1383(c)(3) and 405(g) and decides this matter without oral argument, see Fed. R. Civ. P.

78(b); L. Civ. R. 78.1(b). For the reasons discussed below, the Court vacates and

remands the decision of the Commissioner.

II.     Factual and Procedural Background

        On September 16, 2014, Sadowski filed an application for DIB, alleging he is

unable to work due to disabling conditions he sustained on June 15, 2013, as a result of
  Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 2 of 15 PageID: 622




a combination of an attempt to lift a refrigerator while moving apartments and a

subsequent rollerblading incident in which he fell on his coccyx bone. (D.E. No. 5,

Administrative Record (“R.”) at 44 & 184.) His alleged disabling conditions are cervical

deterioration disc disease (C2-C3) and lumbar cervical deterioration disc disease (L4-

L5). (Id. at 232.) He claims that his back and neck injuries, in combination with his

obesity, anxiety, depression, and addiction to opioid medication, render him unable to

work.    (Pl. Mov. Br. at 25–26.)      The application was denied initially and on

reconsideration. (R. at 76–101.) A hearing was held before the Administrative Law

Judge (“ALJ”), at which Sadowski and vocational expert Jackie Wilson testified. (Id. at

34–75.) On May 26, 2017, the ALJ denied Sadowski DIB. (Id. at 12–33.) The ALJ

ruled that, although Sadowski suffers from a severe impairment that prevents him from

returning to his past relevant employment, he has the residual functional capacity

(“RFC”) to perform sedentary work for which there exists a significant number of jobs

in the national economy. (Id. at 17–28.) On July 28, 2018, the Appeals Council denied

Sadowski’s request for review. (Id. at 1–6.) Sadowski then filed the instant appeal. (See

D.E. No. 1.)

III.    Legal Standards

        A.     Standard Governing Benefits

        To receive DIB, a claimant must show that he is “disabled” within the Act’s

definition. 42 U.S.C. § 1382(a). Disability is defined as the inability to “engage in any

substantial gainful activity by reason of any medically determinable physical or mental
                                           2
  Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 3 of 15 PageID: 623




impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than twelve months.” 42 U.S.C.

§ 1382c(a)(3)(A). The individual’s physical or mental impairment, furthermore, must

be “of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy . . . .” § 1382c(a)(3)(B).

         “The Commissioner uses a five-step process when making disability

determinations . . . .” Dellapolla v. Comm’r of Soc. Sec. Admin., 662 F. App’x 158, 160 (3d

Cir. 2016) (citing 20 C.F.R. §§ 404.1520 & 416.920). “The claimant bears the burden

of proof for steps one, two, and four [and the] Commissioner bears the burden of proof

for the last step.” Sykes v. Apfel, 228 F.3d 259, 263 (3d Cir. 2000) (citing Bowen v. Yuckert,

482 U.S. 137, 146 n.5 (1987)). “Because step three involves a conclusive presumption

based on the listings, no one bears that burden of proof.” Id. at 263 n.2. If the

determination at a particular step is dispositive of whether the claimant is or is not

disabled, the inquiry ends. See 20 C.F.R. § 416.920(a)(4). The Court details the steps

below.

         Step One . First, the claimant must show that he has not engaged in any

substantial gainful activity since the onset date of his severe impairment. 20 C.F.R. §§

416.920(a)(4)(i) & 404.1520(a)(4)(i). If an individual engages in substantial gainful

activity, he is not disabled under the regulation, regardless of the severity of his

impairment or other factors such as age, education, and work experience. 20 C.F.R.
                                              3
  Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 4 of 15 PageID: 624




§§ 416.920(b) & 404.1520(b).

       Step Two. Second, the claimant must show that his medically determinable

impairment or a combination of his impairments was “severe” as of the date last insured

(“DLI”). 20 C.F.R. §§ 416.920(a)(4)(ii) & 404.1520(a)(4)(ii). A “severe” impairment

significantly limits a claimant’s physical or mental ability to perform basic work

activities. 20 C.F.R. §§ 416.920(c) & 404.1520(c). An “impairment or combination of

impairments” is not “severe” unless it “significantly limits [the claimant’s] physical or

mental ability to do basic work activities.” See, e.g., McCrea v. Comm’r of Soc. Sec. Admin.,

370 F.3d 357, 360 (3d Cir. 2004) (quoting 20 C.F.R. §§ 404.1520(c) & 416.920(c)).

       Step Three . Third, the claimant must show, based on medical evidence, that as

of the DLI, his impairments met or equaled an impairment listed in the Social Security

Regulations’ “Listings of Impairments” in 20 C.F.R. § 404, Subpart P, Appendix 1.

See 20 C.F.R. §§ 416.920(a)(4)(iii) & 404.1520(a)(4)(iii).

       Step Four. Fourth, the claimant must show that, as of the DLI, he lacked the

RFC to perform his past relevant work.               20 C.F.R. §§ 416.920(a)(4)(iv) &

404.1520(a)(4)(iv); see, e.g., Plummer v. Apfel, 186 F.3d 422, 428 (3d Cir. 1999). If as of

the DLI the claimant lacked the RFC to perform his past relevant work, the analysis

proceeds. See, e.g., Plummer v., 186 F.3d at 429.

       Step Five . Finally, the burden shifts to the Commissioner to show that there is

a significant amount of other work in the national economy that the claimant can

perform based on his age, education, work experience, and RFC.                   20 C.F.R.
                                             4
  Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 5 of 15 PageID: 625




§§ 416.920(a)(4)(v) & 404.1520(a)(4)(v). If the Commissioner finds that the claimant is

able to perform jobs that exist in significant numbers in the national economy, DIB will

be denied. See id.

       B.     Standard of Review

       The Court “exercise[s] plenary review over legal conclusions reached by the

Commissioner.” See Chandler v. Comm’r of Soc. Sec. Admin., 667 F.3d 356, 359 (3d Cir.

2011). But “[t]he findings of the Commissioner . . . as to any fact, if supported by substantial

evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g) (emphasis added). “Substantial

evidence” is at least more than a “mere scintilla” of evidence and “means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Chandler, 667 F.3d at 359. And

although substantial evidence requires “more than a mere scintilla, it need not rise to

the level of a preponderance.” McCrea, 370 F.3d at 360.

       As observed above, the Court is bound by the ALJ’s findings of fact if supported

by substantial evidence—“even if [the Court] would have decided the factual inquiry

differently.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (citing 42 U.S.C. §

405(g)). “Where evidence in the record is susceptible to more than one rational

interpretation, [the Court] must accept the Commissioner’s conclusions.” Izzo v.

Comm’r of Soc. Sec. Admin., 186 F. App’x 280, 284 (3d Cir. 2006). The Court cannot

“weigh the evidence or substitute its conclusions for those of the fact-finder.” Williams


                                               5
  Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 6 of 15 PageID: 626




v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

       However, “[s]ince . . . [an] ALJ cannot reject evidence for no reason or for the

wrong reason . . . , an explanation from the ALJ [indicating] the reason why probative

evidence has been rejected is required so that a reviewing court can determine whether

the reasons for rejection were improper.” Cotter v. Harris, 642 F.2d 700, 706 (3d Cir.

1981); see also Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000)

(“Although the ALJ may weigh the credibility of the evidence, he must give some

indication of the evidence which he rejects and his reason(s) for discounting such

evidence.”). And this is particularly important where the ALJ “has rejected relevant

evidence or when there is conflicting probative evidence in the record.” Cotter, 642 F.2d

at 706. Notably, that rule “does not require the ALJ to use particular language or adhere

to a particular format in conducting his analysis. Rather, the function of [the rule] is to

ensure that there is sufficient development of the record and explanation of findings to

permit meaningful review.” Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004) (citing

Burnett, 220 F.3d at 120). Therefore, an “ALJ’s failure to explain his implicit rejection

of [probative and supportive] evidence or even to acknowledge its presence [amounts

to] error.” Cotter, 642 F.2d at 707 & n.10 (rejecting “ALJ’s bare recital of the boilerplate

language that he ‘carefully considered all the testimony . . . and the exhibits,’” and

finding that the ALJ erred when he did not mention, or explain his implicit rejection of,

medical expert testimony that supported claimant’s claim and contradicted the evidence

accepted by the ALJ); Kennedy v. Richardson, 454 F.2d 376 (3d Cir. 1972) (vacating ALJ’s
                                             6
  Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 7 of 15 PageID: 627




decision because it failed to afford an explanation why the ALJ rejected medical

evidence that supported the claimant and that was inconsistent with the ALJ’s finding).

IV.   Discussion

      Sadowski assigns several errors to the ALJ’s decision denying him DIB. (Pl.

Mov. Br. at 10–12.)

      First, Sadowski argues that the ALJ erred in not treating certain of his medical

impairment as severe as step two. (Id. at 11.) But as the Commissioner points out, the

ALJ found for Sadowski at step two. (Def. Opp. Br. at 6.) Specifically, the ALJ found

that Sadowski has two severe impairments, degenerative disc disease and left cervical

radiculopathy at C5-6. (R. at 17.) Sadowski takes issue with the ALJ’s consideration of

his obesity, anxiety, and depression because the ALJ found they were not severe. (Pl.

Mov. Br. at 11.) However, any error in that regard at step two was harmless. See Salles

v. Comm’r of Soc. Sec. Admin., 229 F. App’x 140, 145 n.2 (3d Cir. 2007) (“Because the ALJ

found in Salles’s favor at Step Two, even if he had erroneously concluded that some of

her other impairments were non-severe, any error was harmless.” (citing Rutherford v.

Barnhart, 399 F.3d 546, 553 (3d Cir. 2005))). Indeed, “[t]he step-two inquiry is a de

minimis screening device to dispose of groundless claims.” Newell v. Comm’r of Soc. Sec.

Admin., 347 F.3d 541, 546 (3d Cir. 2003). “As long as an ALJ finds at least one

impairment to be severe, the ALJ considers all of a claimant’s impairments in

combination—severe and non-severe—at step three.” Figueroa v. Comm’r of Soc. Sec.

Admin., No. 17-8239, 2018 WL 6918869, at *3 (D.N.J. Dec. 28, 2018).
                                           7
  Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 8 of 15 PageID: 628




       Second, Sadowski argues that the ALJ erred in failing to take account of the

“medical equivalence” of all his impairments at step three before finding that his

impairments did not meet the Listings of Impairments in 20 C.F.R. § 404, Subpart P,

Appendix 1—specifically, Listings 1.04 (spinal disorders), 12.04 (affective disorders),

and 12.06 (anxiety disorders). (Pl. Mov. Br. at 14–15.) But with respect to Listing 1.04

and the impairments the ALJ found to be severe, the ALJ appears to have done what

Sadowski says he did not: “The severity of [Sadowski’s] physical impairments,” the ALJ

said, “considered singly or in combination, does not meet or medically equal the criteria of

any impairment listed in 1.04.” (R. at 20.) “An ALJ fulfills his obligation to consider a

claimant’s impairments in combination with one another if the ALJ explicitly indicates

that he has done so and there is ‘no reason not to believe him.’” Granados v. Comm’r of

Soc. Sec. Admin., No. 13-0781, 2014 WL 60054, at *9 (D.N.J. Jan. 7, 2014) (quoting

Morrison ex rel. Morrison v. Comm’r of Soc. Sec. Admin., 268 F. App’x 186, 189 (3d Cir.

2008)). And with respect to Listings 12.04 and 12.06, although the ALJ did not explicitly

mention Sadowski’s depression or anxiety at step three, “an ALJ is not required to

repetitively analyze each symptom at each step.” See Trzeciak v. Colvin, No. CV 15-6333,

2016 WL 4769731, at *5 (D.N.J. Sept. 12, 2016). Instead, the ALJ must engage in an

analysis sufficient to preserve meaningful review. See id. In light of the ALJ’s analysis

of Sadowski’s depression and anxiety at step two, the Court perceives no reason to

disturb the ALJ’s findings. See Granados, 2014 WL 60054, at *9; see also Williamson v.

Berryhill, No. 18-0117, 2019 WL 802046, at *2 (W.D. Pa. Feb. 21, 2019) (“[E]ven a
                                             8
  Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 9 of 15 PageID: 629




sparse step three analysis that fails to refer to all severe and non-severe impairments is

not necessarily deficient.”).

       Third, Sadowski argues that at step four, the ALJ failed to provide a sufficient

basis to credit and discredit certain medical opinions. (Pl. Mov. Br. at 11–12 & 26–37.)

The Court agrees.

       At step four, the ALJ found that although Sadowski lacked the RFC to perform

his past relevant work as a bulk room operator and industrial cleaner, he had the RFC

to perform sedentary work as defined in 20 C.F.R. § 404.1567(a). (R. at 21, 27.) More

specifically, the ALJ found that Sadowski “can lift ten pounds occasionally and less than

ten pounds frequently”; can “carry ten pounds occasionally, and less than ten pounds”;

can “sit[] for six hours, . . . stand for two hours, and . . . walk for two hours”; “can push

and or pull ten pounds occasionally, and less than ten pounds”; “can frequently reach

overhead to the left, and frequently reach overhead to the right”; “can climb ramps and

stairs occasionally, never climb ladders, ropes, or scaffolds”; “balance frequently, stoop

occasionally, kneel occasionally, crouch occasionally, and never crawl”; and “can work

at unprotected heights occasionally, moving mechanical parts occasionally, and in

extreme cold occasionally.” (Id.) Further, the ALJ found that Sadowski was not in need

of the additional limitation of taking fifteen percent of his time off tasks and taking two

absences from work per month. (Id.) In reaching that conclusion, the ALJ accorded

“great weigh[t]” to two state agency medical consultants.           (Id. at 26–27.) Both

consultants opined, with one affirming the other, that Sadowski “can perform sedentary
                                             9
 Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 10 of 15 PageID: 630




range of work, occasionally lift ten pounds, frequently lift five pounds, stand and or

walk for two hours, sit for about six hours, and . . .can perform frequent overhead

reaching bilaterally.” (Id. at 26–27.)

       The ALJ relied on the two medical consultants in determining whether to credit

or discredit Sadowski’s treating physicians. For example, the ALJ discredited Dr. David

Kang, who opined that Sadowski could sit only for less than six hours, because his

opinion was inconsistent with the state agency medical consultants. (Id. at 26.) The

ALJ credited Dr. Nathaniel Sutain, who opined that Sadowski could work forty hours

per week, because his opinion was consistent with the state agency medical consultants.

(Id. at 25–26.)   The ALJ credited Dr. Adam Lipson to the extent he opined that

Sadowski can perform sedentary work because that opinion was consistent with the

opinion of Dr. Sutain, who was credited for his consistency with the medical

consultants. (Id. at 26.) The ALJ discredited Dr. Michael Zaboski, who opined that

Sadowski could sit only for four hours and needed to shift positions every fifteen

minutes to remain comfortable, because his opinion was inconsistent Dr. Sutain, who

(again) was credited for his consistency with the medical consultants. (Id. at 26.)

       Thus, the ALJ’s RFC assessment rested on the opinions of the state agency

medical consultants. The ALJ offered two reasons for doing so: their opinions were

“generally consistent with the evidence of record,” and the medical consultants are

“familiar with the Administrations’ [sic] programs, rules and regulations.” (Id. at 26–

27.)
                                           10
 Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 11 of 15 PageID: 631




       But neither reason is sufficient. The ALJ failed to cite record evidence that was

consistent with the state agency medical consultants’ opinions. (Id. at 26.) Although

earlier in his discussion the ALJ noted their consistency with Dr. Sutain’s opinion, the

ALJ noted that consistency in arriving at the conclusion that Dr. Sutain’s opinion was

entitled to weight, not the other way around. (Id. at 25–26.) Moreover, the ALJ did

not explain why the facts on which the agency consultants agreed with one another and

Dr. Sutain must or should prevail over the consistency of Drs. Kang and Zaboski, both

of whom opined that Sadowski could not perform sedentary work for six hours. The

ALJ failed to explain why, despite the facts that Dr. Kang had been his doctor since

2011, Dr. Zaboski had been treating him since 2015, and both had examined him

several times. (Id. at 26, 65, 408–11 & 419–96.)

      As to the second basis for accepting these opinions and rejecting the treating

physicians’ opinions, although “[s]tate agent opinions merit significant consideration”

for their expertise in Social Security disability programs, Chandler, 667 F.3d at 361, the

ALJ ordinarily “must give greater weight to the findings of a treating physician than to

the findings of a physician who has examined the claimant only once or not at all,”

Mason v. Shalala, 994 F.2d 1058, 1067 (3d Cir. 1993); see also Louis v. Comm’r of Soc. Sec.

Admin., 808 F. App’x 114, 119 (3d Cir. 2020) (citing Mason, 994 F.2d at 1067, for the

proposition that “treating physicians’ reports are entitled to greater weight than non-

treating physicians’ or a one-time examiner’s”). “Generally, opinions from non-

examining sources are not entitled to significant weight when contradicted by well-
                                            11
 Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 12 of 15 PageID: 632




supported opinions from treating physicians.” Rickabaugh v. Berryhill, 271 F. Supp. 3d

721, 737 (D. Del. 2017) (first citing 20 C.F.R. § 404.1527(c); and then citing Brownawell

v. Comm’r of Soc. Sec. Admin., 554 F.3d 352, 357 (3d Cir. 2008)). The Third Circuit has

“consistently held that it is improper for an ALJ to credit the testimony of a consulting

physician who has not examined the claimant when such testimony conflicts with

testimony of the claimant’s treating physician.” Brownawell, 554 F.3d at 357 (quoting

Dorf v. Bowen, 794 F.2d 896, 901 (3d Cir. 1986)). Here, the ALJ did not offer a reason

why he relied on the state agency medical consultants, who did not examine Sadowski

(Pl. Mov. Br. at 36), over Sadowski’s hands-on treating physicians, Drs. Kang and

Zaboski. Instead, he focused on how the treating doctors’ findings were inconsistent

with what appears to have become his touchstone—agency opinions that reinforced

each other without a sufficient anchor to the medical record. See Hughes v. Astrue, No.

10-1300, 2012 WL 364043, at *14 (W.D. Pa. Feb. 2, 2012) (“Such summary and ipse

dixit reasoning fails to discharge the ALJ’s duty to develop and examine the probative

evidence of record.”).

      Moreover, in determining what weight to accord medical opinions, the ALJ must

consider the several factors laid out under 20 C.F.R. § 404.1527(c). Those factors are

the examining relationship; the treatment relationship, including the length of the

treatment relationship and the frequency of examination and the nature and extent of

the treatment relationship; supportability; consistency; specialization; and any other

factor brought to the ALJ’s attention. See § 404.1527(c)(1)–(6). Here, the ALJ did not
                                           12
 Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 13 of 15 PageID: 633




engage with those factors. Instead, he noted some without analyzing their relevance or

how they impacted the quantum of evidence.

      The government responds that the ALJ could, consistent with Third Circuit

precedent, “discount a treating source opinion based on the underlying record.” (Def.

Opp. Br. at 19 (citing Dunson v. Comm’r of Soc. Sec. Admin., 615 F. App’x 65, 69 (3d Cir.

2015) (affirming an ALJ’s decision to reject the opinion of a treating physician because

that opinion was inconsistent with his “own treatment notes”); Crosson v. Comm’r of Soc.

Sec. Admin., 94 F. App’x 58 (3d Cir. 2004) (affirming an ALJ’s decision to discount the

opinion of a treating physician “because the medical evidence was not fully supportive”

of it)).) The Court does not suggest otherwise. In rejecting a treating source opinion,

however, the ALJ must provide an adequate basis for doing so and not reach

inconsistent findings without explanation so that the reviewing court can adequately

“examine[] the ALJ’s decision to discredit the treating physician to determine whether

it is supported by substantial evidence.” Jiminez v. Comm’r of Soc. Sec. Admin., No. 19-

12662, 2020 WL 5105232, at *5 (D.N.J. Aug. 28, 2020). Here, the ALJ found that Dr.

Zaboski’s opinion—that Sadowski could sit only for four hours and needed to shift

positions every fifteen minutes to remain comfortable—was inconsistent with his own

previous reporting that Sadowski was experiencing improvement in pain levels. (R. at

26.) But the ALJ did not explain why Dr. Zaboski’s earlier opinion was more credible

than his later one. (Id.) Instead, he merely noted those opinions were inconsistent and

moved on. And it is not clear those conclusions were inconsistent. Both opinions were
                                           13
 Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 14 of 15 PageID: 634




offered at different times and at different stages of Sadowski’s medical treatment.

Moreover, if the ALJ thought that this purported inconsistency rendered Dr. Zaboski

not credible, that conclusion is not obvious on the face of the record because the ALJ

cited Dr. Zaboski’s earlier opinion as an additional basis to credit Dr. Lipson. (Id.)

       There is an additional inconsistency that bears mentioning. At step one, the ALJ

determined that Sadowski did not engage in substantial gainful employment during the

disability period, finding that a three-week period during which he worked constituted

an “unsuccessful work attempt.” (Id. at 17.) At the hearing, Sadowski testified that he

was soon terminated from that employ because he “called out too much” due to his

“pain” and the “type of work” he was doing. (Id. at 42.) The ALJ did not offer any

basis to reject that testimony. But at step four, the ALJ accorded weight to Dr. Sutain,

who opined that Sadowski could work forty hours per week while he was actually

“going to work” during that three-week period. (Id. at 346.) It is unclear why Dr. Sutain

is entitled to weight at step four and was ignored at step one. More importantly, the

ALJ did not offer any explanation. See Rodriguez v. Comm’r of Soc. Sec. Admin., No. 16-

4706, 2017 WL 4227226, at *4 (D.N.J. Sept. 22, 2017) (remanding to the ALJ for failing

to “provide any explanation for these seemingly inconsistent findings”); Fletcher v. Colvin,

No. 12-0920, 2015 WL 1284391, at *4 (D. Del. Mar. 19, 2015) (explaining that an ALJ

cannot “cherry-pick” evidence).

       The Court is constrained to find that the reasons the ALJ gave for rejecting

medical evidence of record are cursory and inconsistent, and remands with instructions
                                            14
    Case 2:18-cv-13672-ES Document 16 Filed 12/14/20 Page 15 of 15 PageID: 635




that the ALJ renders a new, fully reasoned step four determination that takes adequate

account of the treating and examining relationship between Sadowski and each doctor

offering a medical opinion, that analyzes each medical opinion under the § 404.1527(c)

factors, and that provides reasons based on the record for crediting and discrediting

medical opinions. The Third Circuit is consistent in holding that “access to the

Commissioner’s reasoning is [] essential to a meaningful court review.” Sanford v.

Comm’r of Soc. Sec. Admin., No. 13-0366, 2014 WL 1294710, at *2 (D.N.J. Mar. 28, 2014)

(citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)); see also Stockett v. Comm’r of

Soc. Sec. Admin., 216 F. Supp. 3d 440, 456 (D.N.J. 2016) (“The Third Circuit ‘requires

the ALJ to set forth the reasons for his decision.’” (quoting Burnett, 220 F.3d at 123)). 1

V.      Conclusion

        For the foregoing reasons, the Court vacates and remands the decision of the

Commissioner. An appropriate order will follow.



                                                        /s/Katharine S. Hayden
Dated: December 14, 2020                                Katharine S. Hayden, U.S.D.J.




1
  Sadowski raises two other arguments challenging the ALJ’s step-four analysis: (i) that
the ALJ did not adequately account for Sadowski’s subjective assessment of his pain,
and (ii) that substantial evidence did not support the ALJ’s RFC determination. (Pl.
Mov. Br. at 36–37.) In light of the Court’s remand, Sadowski remains free to press
these arguments below.
                                            15
